             CASE 0:20-cv-01302 Document 2 Filed 06/02/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Jared Goyette,                                            Court File No. _______________
On behalf of himself and other similarly
situated individuals,

               Plaintiff,
        v.                                                 PLAINTIFF’S MOTION FOR
                                                             CLASS CERTIFICATION
 City of Minneapolis; Minneapolis Chief
 of Police Medaria Arradondo in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-2, in
 their individual and official capacities.

               Defendants.


       Plaintiff Jared Goyette, on behalf of himself and a class of individuals similarly

situated (“Plaintiff Class”), hereby moves for an order certifying the following class:

               All members of the news media, as the term is used in Emergency
       Executive Order 20-69, who intend to engage in news gathering or reporting
       activities in Minnesota related to the protest activities that followed the death
       of George Floyd and the law enforcement response to those protests.

       For the reasons set forth the accompanying memorandum of law, all of Rule 23’s

prerequisites have been satisfied and the motion for class certification should be granted.
          CASE 0:20-cv-01302 Document 2 Filed 06/02/20 Page 2 of 2



Dated: June 2, 2020                  /s/ Kevin C. Riach
                                     Kevin C. Riach (#0389277)
                                     Dulce J. Foster (#0285419)
                                     Pari I. McGarraugh (#0395524)
                                     Jacob P. Harris (#0399255)
                                     FREDRIKSON & BYRON, P.A.
                                     200 South Sixth Street, Suite 4000
                                     Minneapolis, MN 55402-1425
                                     Telephone: 612.492.7000
                                     kriach@fredlaw.com
                                     dfoster@fredlaw.com
                                     pmcgarraugh@fredlaw.com
                                     jharris@fredlaw.com

                                     Adam W. Hansen (#0391704)
                                     APOLLO LAW LLC
                                     333 Washington Avenue North, Suite 300
                                     Minneapolis, MN 55401
                                     Telephone: 612.927.2969
                                     adam@apollo-law.com

                                     Teresa Nelson (#269736)
                                     AMERICAN CIVIL LIBERTIES UNION
                                     OF MINNESOTA
                                     P.O. Box 14720
                                     Minneapolis, MN 55414
                                     Telephone: 651.529.1692
                                     tnelson@aclu-mn.org

                                     Attorneys for Plaintiff and the Proposed
                                     Plaintiff Class




                                     2
